DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QIUMING (AU 2013391954 A1 2016-01-28). 
Regarding claim 1, QIUMING discloses tank apparatus for an electronic inhaler, said tank apparatus comprising: a receptacle (11) configured to hold a liquid  to be vaporized (see paragraphs 0036-0062); two supply lines (133, 134) configured to supply an electrical supply voltage to an electrical heating apparatus; and an authentication circuit configured to authenticate the tank apparatus (see paragraphs 0036-0062), wherein the authentication circuit comprises two supply terminals configured to apply an electrical supply voltage, and at least one of the supply lines is connected to at least one of the supply terminals in an electrically conductive manner (see paragraphs 0036-0062).
Regarding claim 2, QIUMING discloses: an electrical heater (15, 121) configured to vaporize the liquid held in the receptacle, wherein the two supply lines are connected to the electrical heater (15, 121) in an electrically conductive manner.
Regarding claim 3, QIUMING discloses: the authentication circuit comprises a demodulator configured to demodulate a wanted signal modulated onto the supply voltage (see paragraphs 0036-0062).
Regarding claim 4, QIUMING discloses the authentication circuit (see paragraphs 0036-0062) comprises a modulator configured to modulate a wanted signal onto the supply voltage. 
Regarding claim 5, QIUMING discloses the authentication circuit comprises a wanted-signal terminal configured to receive and/or send a wanted signal (see paragraphs 0036-0062).
Regarding claim 6, QIUMING discloses at least one of the supply lines (133, 134) forms a connecting terminal that is external to the tank apparatus and configured to connect a voltage supply external to the tank apparatus.
Regarding claim 7, QIUMING discloses the two supply lines (133, 134) are connected as a pair to the two supply terminals in an electrically conductive manner.
Regarding claims 8-9, QIUMING discloses precisely one of the supply lines forms a connecting terminal that is external to the tank apparatus (11) and is configured to connect a voltage supply external to the tank apparatus, wherein precisely one of the supply terminals is a connecting terminal that is external to the tank apparatus and is configured to connect the voltage supply external to the tank apparatus, and wherein precisely one of the supply lines (133, 134) is connected to precisely one of the supply terminals in an electrically conductive manner.
Regarding claim 10, QIUMING discloses a voltage source (20) configured to provide the voltage supply to the tank apparatus.
Regarding claim 11, QIUMING discloses one or more processors at 61, 10: see paragraph 0064 configured to perform authentication of the tank apparatus attached to the electronic inhaler. 
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                        08/24/2022